Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “[3]” has been used to designate both "heater layer" and "alloy layer". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities: 
"the two sides" (claim 18)
To avoid any possible antecedent issues, Examiner recommends using “a first side of the heater layer” and “a second side of the heater layer”. For the purposes of this office action, Examiner will treat this as such.
"the thermal insulator substrate" (claim 19)
Examiner is interpreting this recitation of “the thermal insulator substrate” to refer to the substrate of claim 18. To avoid any possible antecedent issues, Examiner recommends rewording of either “a substrate” in claim 18 to include “thermal insulator” or to add “thermal insulator” as a further limitation in claim 19 (e.g. “wherein the substrate is a thermal insulator, and is made of silicon dioxide).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190348571 A1) in view of Avramescu (US 20130107534 A1).
Regarding claim 1, Kim discloses:
A nanophotonic infrared thermal emitter (fig.1: semiconductor light emitting device [10]), comprising: 
a first Bragg Grating layer (fig. 3: multilayer insulating structure [160]) comprising 
a first film and a second film stacked alternately (para. [0051]: “The multilayer insulating structure 160 may have a structure in which a first layer and a second layer having first and second refractive indexes different from each other, are alternately stacked. For example, the multilayer insulating structure 160 may form a distributed Bragg reflector as described above.”), wherein 
the first film and the second film has a refractive index difference (para. [0053]: “in the multilayer insulating structure 160, a first layer 161 having a first refractive index n1 may be disposed on the first conductive pattern 155n. In addition, a second layer 162, having a second refractive index n2 different from the first refractive index n1, may be disposed on the first layer 161”)
greater than 1.5 (para. [0055]: “The first refractive index n1 may be determined within a range of 0<n1≤2, and the second refractive index n2 may be determined within a range of 1.8≤n2≤4.”);
a second Bragg Grating layer (fig. 3: insulating layer [130] and passivation layer [150]; para. [0043]: “The insulating layer 130 may include a multilayer structure. The multilayer structure may have a structure in which a first layer and a second layer having first and second refractive indexes different from each other are alternately stacked. For example, the insulating layer 130 may form a distributed Bragg reflector (DBR).”); and
Examiner is interpreting the insulating layer [130] and the passivation layer [150] as being one layer (para. [0045]: “The passivation layer 150 may be formed of the substantially same material as the insulating layer 130, and may form a distributed Bragg reflector according to an example embodiment, similarly to the case of the insulating layer 130.”)
a heater layer (fig. 3: “light emitting structure [110]”); 
wherein the first Bragg Grating layer, second Bragg Grating layer and the heater layer are stacked sequentially from top to down (Fig. 3 shows the multilayer insulating structure [160], the passivation layer [150], the insulating layer [130], and light emitting structure [110] stacked sequentially from top to down).
However, Kim does not disclose:
a second Bragg Grating layer comprising a film of silicon and a film of chromium stacked in a structure of (Si/Cr/Si)^n, where n is an integer and represents a number of repeating period;
Avramescu, in the same field of endeavor (para. [0008]: “One object of at least one embodiment is to specify a laser light source comprising a semiconductor layer sequence for emitting coherent electromagnetic radiation having a vertical far-field beam profile.”), teaches: 
a second Bragg Grating layer (figs. 2A, 2B: filter element [13]/absorber [132]; para. [0067]: “FIG. 4A shows a further exemplary embodiment of a laser light source, wherein the filter element 13 is embodied as an absorber 132 arranged directly on the radiation coupling-out area 4.”) comprising 
a film of silicon and a film of chromium (para. [0033]: “Suitable materials for an absorber for the filter elements described here include, in particular, dielectric, semiconducting or metallic materials, for example one or more materials selected from the group silicon oxynitride, zirconium oxide, titanium oxide, tantalum pentoxide, tantalum dioxide, aluminum oxide, yttrium oxide, hafnium oxide, aluminum oxynitride, silicon, germanium, zinc telluride, gold, titanium, tantalum, niobium, copper, chromium, palladium, platinum, nickel and aluminum.”)
stacked in a structure of (Si/Cr/Si)^n, where n is an integer and represents a number of repeating period;
(para. [0036]: “Furthermore, the filter element can comprise a plurality of absorber layers”)
(para. [0038]: “Furthermore, a reflective layer can be arranged between the at least one absorber layer and the substrate. The reflective layer, which can comprise, for example, a semiconducting or a metallic material and can also be embodied as a layer sequence, can advantageously reflect the coherent electromagnetic radiation passing through the absorber layer in the first pass, such that said radiation has to pass through the absorber layer a second time, as a result of which greater suppression and absorption can advantageously be possible.”)
(para. [0035]: “The abovementioned filter elements have the advantage that it is not necessary to intervene in the process for producing the semiconductor layer sequence itself, thus giving rise to risk minimization by virtue of a high process reliability.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to improve the suppression and absorption of the second Bragg grating layer of the semiconductor light emitting device of Kim, by using the filter element of Avramescu.
Regarding claim 2, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
Kim further discloses wherein 
the first film has a refractive index smaller than 1.5 (para. [0055]: “The first refractive index n1 may be determined within a range of 0<n1≤2”), and
the second film has a refractive index greater than 3 (para. [0055]: “the second refractive index n2 may be determined within a range of 1.8≤n2≤4.”).
Regarding claim 16, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, Kim does not disclose wherein in the second Bragg Grating layer, n is selected from 4 to 8.
Avramescu teaches that the filter element can comprise a plurality of absorber layers (para. [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the filter element of Avramescu with the semiconductor light emitting device of Kim, for the motivations set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, Kim does not disclose wherein in the second Bragg Grating layer, n is 6.
Avramescu teaches that the filter element can comprise a plurality of absorber layers (para. [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the filter element of Avramescu with the semiconductor light emitting device of Kim, for the motivations set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Kim discloses:
A nanophotonic infrared thermal emitter (fig.1: semiconductor light emitting device [10]), comprising: 
a first Bragg Grating layer (fig. 3: multilayer insulating structure [160]) comprising 
a first film and a second film stacked alternately (para. [0051]: “The multilayer insulating structure 160 may have a structure in which a first layer and a second layer having first and second refractive indexes different from each other, are alternately stacked. For example, the multilayer insulating structure 160 may form a distributed Bragg reflector as described above.”), wherein 
the first film and the second film has a refractive index difference (para. [0053]: “in the multilayer insulating structure 160, a first layer 161 having a first refractive index n1 may be disposed on the first conductive pattern 155n. In addition, a second layer 162, having a second refractive index n2 different from the first refractive index n1, may be disposed on the first layer 161”)
greater than 1.5 (para. [0055]: “The first refractive index n1 may be determined within a range of 0<n1≤2, and the second refractive index n2 may be determined within a range of 1.8≤n2≤4.”);
a second Bragg Grating layer (fig. 3: insulating layer [130] and passivation layer [150]; para. [0043]: “The insulating layer 130 may include a multilayer structure. The multilayer structure may have a structure in which a first layer and a second layer having first and second refractive indexes different from each other are alternately stacked. For example, the insulating layer 130 may form a distributed Bragg reflector (DBR).”); and
Examiner is interpreting the insulating layer [130] and the passivation layer [150] as being one layer (para. [0045]: “The passivation layer 150 may be formed of the substantially same material as the insulating layer 130, and may form a distributed Bragg reflector according to an example embodiment, similarly to the case of the insulating layer 130.”)
a heater layer (fig. 3: “light emitting structure [110]”); 
wherein the first Bragg Grating layer, second Bragg Grating layer and the heater layer are stacked sequentially from top to down (Fig. 3 shows the multilayer insulating structure [160], the passivation layer [150], the insulating layer [130], and light emitting structure [110] stacked sequentially from top to down).
and supplying, an electric current to the heater layer (claim 1: “a first conductive pattern disposed on the insulating layer, wherein the first conductive pattern extends into the first opening of the insulating layer to be electrically connected to the contact region of the first conductivity-type semiconductor layer; a second conductive pattern disposed on the insulating layer, wherein the second conductive pattern extends into the second opening of the insulating layer to be electrically connected to the reflective electrode layer”).
However, Kim does not disclose:
a second Bragg Grating layer comprising a film of silicon and a film of chromium stacked in a structure of (Si/Cr/Si)^n, where n is an integer and represents a number of repeating period;
Avramescu, in the same field of endeavor (para. [0008]: “One object of at least one embodiment is to specify a laser light source comprising a semiconductor layer sequence for emitting coherent electromagnetic radiation having a vertical far-field beam profile.”), teaches: 
a second Bragg Grating layer (figs. 2A, 2B: filter element [13]/absorber [132]; para. [0067]: “FIG. 4A shows a further exemplary embodiment of a laser light source, wherein the filter element 13 is embodied as an absorber 132 arranged directly on the radiation coupling-out area 4.”) comprising 
a film of silicon and a film of chromium (para. [0033]: “Suitable materials for an absorber for the filter elements described here include, in particular, dielectric, semiconducting or metallic materials, for example one or more materials selected from the group silicon oxynitride, zirconium oxide, titanium oxide, tantalum pentoxide, tantalum dioxide, aluminum oxide, yttrium oxide, hafnium oxide, aluminum oxynitride, silicon, germanium, zinc telluride, gold, titanium, tantalum, niobium, copper, chromium, palladium, platinum, nickel and aluminum.”)
stacked in a structure of (Si/Cr/Si)^n, where n is an integer and represents a number of repeating period;
(para. [0036]: “Furthermore, the filter element can comprise a plurality of absorber layers”)
(para. [0038]: “Furthermore, a reflective layer can be arranged between the at least one absorber layer and the substrate. The reflective layer, which can comprise, for example, a semiconducting or a metallic material and can also be embodied as a layer sequence, can advantageously reflect the coherent electromagnetic radiation passing through the absorber layer in the first pass, such that said radiation has to pass through the absorber layer a second time, as a result of which greater suppression and absorption can advantageously be possible.”)
(para. [0035]: “The abovementioned filter elements have the advantage that it is not necessary to intervene in the process for producing the semiconductor layer sequence itself, thus giving rise to risk minimization by virtue of a high process reliability.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to improve the suppression and absorption of the second Bragg grating layer of the semiconductor light emitting device of Kim, by using the filter element of Avramescu.

Claims 3-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Avramescu, further in view of Pindl (US 20180146512 A1).
Regarding claim 3, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
Kim further discloses wherein the first film is a film of silicon dioxide (para. [0057]: “In Embodiments 1 and 2, the first layer 161 was formed of SiO₂”), and
However, Kim does not disclose the second film is a film of silicon.
The Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Pindl, in the same field of endeavor (para. [0002]: “Various embodiments relate to an infrared emitter arrangement”), teaches an infrared filter layer configured as a Bragg filter layer, comprising a layer of silicon and another layer of silicon oxide (Examiner notes that it is well known in the art that the recitation of silicon dioxide/silicon oxide are interchangeable).
(para. [0102]: “In example 14, the method in accordance with any of examples 9 to 13 can optionally include the fact that the infrared filter layer is configured as a Bragg filter layer. In this case, the infrared filter layer may include an alternately stacked layer sequence composed of at least two mutually different layers. In this case, one layer can be a silicon layer and another layer can be a silicon oxide layer.”)
Pindl further teaches an advantageous production process in regards to costs related to mass production (para. [0003]: “Furthermore, the procedure for designing integrated circuits should also take account of economic factors, for example, such as the costs and/or the suitability for mass production, for example.”).
(para. [0034]: “Consequently, a plurality of infrared emitter arrangements 100 can be simultaneously produced alongside one another at the wafer level, wherein the plurality of infrared emitter arrangements 100 are finally singulated. The singulated infrared emitter arrangements 100 (illustratively individual infrared emitter/filter chips or Infrared emitter/filter dies) can subsequently be mounted on a printed circuit board, e.g. by means of a so-called pick and place process. Furthermore, the singulated infrared emitter arrangements 100 can be housed (in other words packaged, e.g. by means of so-called chip packaging) individually or with at least one further chip.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to reduce the cost of manufacturing of the semiconductor light emitting device of Kim and Avramescu, by using the infrared filter layer and method of production of Pindl.
Regarding claim 4, Kim and Avramescu further in view of Pindl, teach the nanophotonic infrared thermal emitter according to claim 3 as set forth above.
Kim further discloses wherein the film of silicon dioxide is configured on the top (Table 1, Embodiment 1: “First layer – SiO₂”).
Regarding claim 5, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, neither Kim nor Avramescu disclose wherein the first Bragg Grating layer has a structure of (first film/second film)^m where m is an integer and represents a number of repeating period.
Pindle teaches wherein the first Bragg Grating layer has a structure of (first film/second film)^m where m is an integer and represents a number of repeating period (para. [0133]: “In accordance with various embodiments, the infrared filter layer structure can be or include a multilayer structure. By way of example, a layer stack can be formed, which includes a plurality of first layers and a plurality of second layers. Said plurality of first and second layers can be stacked alternately.”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to reduce the cost of manufacturing of the semiconductor light emitting device of Kim and Avramescu, by using the infrared filter layer and method of production of Pindl.
Regarding claim 6, Kim and Avramescu further in view of Pindl, teach the nanophotonic infrared thermal emitter according to claim 5 as set forth above.
However, neither Kim nor Avramescu disclose wherein m is selected from 3 to 6.
Pindle teaches wherein m is selected from 3 to 6 (para. [0133]: “In accordance with various embodiments, silicon layers and silicon oxide layers can be stacked alternately, e.g. more than two layers of each type. Alternatively, other suitable layer structures and/or layer stacks can be used as an infrared filter.”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the infrared filter layer and method of production of Pindl with the semiconductor light emitting device of Kim and Avramescu, for the motivations set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Kim and Avramescu further in view of Pindl, teach the nanophotonic infrared thermal emitter according to claim 5 as set forth above.
However, neither Kim nor Avramescu disclose wherein m is 4.
Pindle teaches wherein m is 4 (para. [0133]: “In accordance with various embodiments, silicon layers and silicon oxide layers can be stacked alternately, e.g. more than two layers of each type. Alternatively, other suitable layer structures and/or layer stacks can be used as an infrared filter.”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the infrared filter layer and method of production of Pindl with the semiconductor light emitting device of Kim and Avramescu, for the motivations set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, neither Kim nor Avramescu disclose wherein in the first Bragg Grating layer, the first film has a thickness from 70 to 100 nm, and the second film has a thickness from 25 to 50 nm.
Pindl teaches the infrared filter layer structure to have a thickness in the range of 5 um to 50 um. 
(para. [0124]: “In example 36, the infrared emitter arrangement in accordance with any of examples 25 to 35 can optionally include the fact that the infrared filter layer structure has a thickness in a range of 5 μm to 50 μm. Illustratively, the infrared filter layer structure can be thinned in the method to a thickness in a range of 5 μm to 50 μm. As an alternative thereto, the infrared emitter arrangement in accordance with any of examples 31 to 35 can optionally include the fact that the filter layer carrier of the infrared filter layer structure has a thickness in a range of 5 nm to 50 μm. Illustratively, the filter layer carrier can be thinned in the method to a thickness in a range of 5 μm to 50 μm.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the infrared filter layer and method of production of Pindl with the semiconductor light emitting device of Kim and Avramescu, for the motivations set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 8-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Avramescu, further in view of Luo (US 20150255588 A1).
Regarding claim 8, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, neither Kim nor Avramescu teach wherein the heater layer is made of high-resistance metal.
Luo, in a similar field of endeavor (para. [0002]: “The present disclosure relates generally to transistors, and specifically to hot electron transistors.”), teaches a metal heater (fig. 1: metal emitter [102]).
Luo further teaches a multi-layered structure that promotes resistance to oxidation (para. [0019]: “The metal base 104 may include two or more metal layers, e.g., layers 112 and 114. In some implementations, the metal base 104 includes a third metal layer (not shown) between metal layers 112 and 114. The third metal layer may include a material that decreases series resistance of the metal base relative to other series resistances of other metal bases. The third metal layer may promote resistance to oxidation and may promote bonding between the metal layers 112 and 114.”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the semiconductor light emitting device of Kim and Avramescu with the metal emitter of Luo, for improved resistance to oxidation.
Regarding claim 9, Kim and Avramescu in view of Luo teach the nanophotonic infrared thermal emitter according to claim 8 as set forth above.
However, neither Kim nor Avramescu teach wherein the heater layer is made of Ni(80)Cr(20).
Luo further teaches the heating layers including Nickel and Chromium (para. [0021]: “The metal materials of the metal emitter 102, the metal base 104, and the metal collector 106 may include silver (Ag), aluminum (Al), gold (Au), cobalt (Co), chromium (Cr), copper (Cu), gadolinium (Gd), hafnium (Hf), indium (In), iridium (Ir), magnesium (Mg), manganese (Mn), molybdenum (Mo), nickel (Ni), lead (Pb), palladium (Pd), platinum (Pt), rhodium (Rh), tantalum (Ta), titanium (Ti), tungsten (W), or zinc (Zn). Other suitable materials different than those listed above may be used.”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the semiconductor light emitting device of Kim and Avramescu with the metal emitter of Luo, for the motivations set forth above.
Regarding claim 10, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, neither Kim nor Avramescu teach wherein the heater layer has a thickness of more than 100 nm.
Luo teaches that the combined thickness of the layers of the metal heater (fig. 1: metal emitter [102]) to be greater than 100nm.
(para. [0009]: “wherein the metal emitter comprises a gadolinium layer with an average thickness of about 5 nm and a gold layer with an average thickness of about 100 nm”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the semiconductor light emitting device of Kim and Avramescu with the heating element of Luo, for the motivations set forth above since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Kim and Avramescu in view of Luo teach the nanophotonic infrared thermal emitter according to claim 10 as set forth above.
However, neither Kim nor Avramescu teach wherein the heater layer has a thickness of 300 nm.
Luo teaches a transistor (fig. 1: transistor [100]) comprising the metal heater (fig. 1: metal emitter [102]).
(para. [0018]: “The transistor 100 may include sequences of metal, semiconductor, and metal, with a metal emitter 102, a semiconductor barrier 108, a metal base 104, a semiconductor barrier 110, and a metal collector 106.”)
Luo further teaches that the speed of the transistor is estimated using known variables (para. [0028]: “The speed of the transistor 100 may be estimated by evaluating two delays, the resistive-capacitive (RC) delay and the electron transit delay.”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the semiconductor light emitting device of Kim and Avramescu with the heating element of Luo, for the motivations set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Kim discloses:
A nanophotonic infrared thermal emitter (fig.1: semiconductor light emitting device [10]), comprising: 
a first Bragg Grating layer (fig. 3: multilayer insulating structure [160]) comprising 
a first film and a second film stacked alternately (para. [0051]: “The multilayer insulating structure 160 may have a structure in which a first layer and a second layer having first and second refractive indexes different from each other, are alternately stacked. For example, the multilayer insulating structure 160 may form a distributed Bragg reflector as described above.”), wherein 
the first film and the second film has a refractive index difference (para. [0053]: “in the multilayer insulating structure 160, a first layer 161 having a first refractive index n1 may be disposed on the first conductive pattern 155n. In addition, a second layer 162, having a second refractive index n2 different from the first refractive index n1, may be disposed on the first layer 161”)
greater than 1.5 (para. [0055]: “The first refractive index n1 may be determined within a range of 0<n1≤2, and the second refractive index n2 may be determined within a range of 1.8≤n2≤4.”);
a second Bragg Grating layer (fig. 3: insulating layer [130] and passivation layer [150]; para. [0043]: “The insulating layer 130 may include a multilayer structure. The multilayer structure may have a structure in which a first layer and a second layer having first and second refractive indexes different from each other are alternately stacked. For example, the insulating layer 130 may form a distributed Bragg reflector (DBR).”); and
Examiner is interpreting the insulating layer [130] and the passivation layer [150] as being one layer (para. [0045]: “The passivation layer 150 may be formed of the substantially same material as the insulating layer 130, and may form a distributed Bragg reflector according to an example embodiment, similarly to the case of the insulating layer 130.”)
a substrate (fig. 6: substrate [105]);
wherein the first Bragg Grating layer, second Bragg Grating layer, the heater layer and the substrate are stacked sequentially from top to down. (Fig. 3 shows the multilayer insulating structure [160], the passivation layer [150], the insulating layer [130], light emitting structure [110], and substrate [105] stacked sequentially from top to down).
However, Kim does not disclose:
a second Bragg Grating layer comprising a film of silicon and a film of chromium stacked in a structure of (Si/Cr/Si)^n, where n is an integer and represents a number of repeating period; 
a heater layer
an electrode, connected to either of the two sides of the heater layer;
Avramescu, in the same field of endeavor (para. [0008]: “One object of at least one embodiment is to specify a laser light source comprising a semiconductor layer sequence for emitting coherent electromagnetic radiation having a vertical far-field beam profile.”), teaches: 
a second Bragg Grating layer (figs. 2A, 2B: filter element [13]/absorber [132]; para. [0067]: “FIG. 4A shows a further exemplary embodiment of a laser light source, wherein the filter element 13 is embodied as an absorber 132 arranged directly on the radiation coupling-out area 4.”) comprising 
a film of silicon and a film of chromium (para. [0033]: “Suitable materials for an absorber for the filter elements described here include, in particular, dielectric, semiconducting or metallic materials, for example one or more materials selected from the group silicon oxynitride, zirconium oxide, titanium oxide, tantalum pentoxide, tantalum dioxide, aluminum oxide, yttrium oxide, hafnium oxide, aluminum oxynitride, silicon, germanium, zinc telluride, gold, titanium, tantalum, niobium, copper, chromium, palladium, platinum, nickel and aluminum.”)
stacked in a structure of (Si/Cr/Si)^n, where n is an integer and represents a number of repeating period;
(para. [0036]: “Furthermore, the filter element can comprise a plurality of absorber layers”)
(para. [0038]: “Furthermore, a reflective layer can be arranged between the at least one absorber layer and the substrate. The reflective layer, which can comprise, for example, a semiconducting or a metallic material and can also be embodied as a layer sequence, can advantageously reflect the coherent electromagnetic radiation passing through the absorber layer in the first pass, such that said radiation has to pass through the absorber layer a second time, as a result of which greater suppression and absorption can advantageously be possible.”)
(para. [0035]: “The abovementioned filter elements have the advantage that it is not necessary to intervene in the process for producing the semiconductor layer sequence itself, thus giving rise to risk minimization by virtue of a high process reliability.”)
Luo, in a similar field of endeavor (para. [0002]: “The present disclosure relates generally to transistors, and specifically to hot electron transistors.”), teaches a metal heater (fig. 1: metal emitter [102]).
Luo further teaches the use of metal electrodes resulting in low RC delay (para. [0028]: “The use of metal electrodes in the transistor 100 may result in an extremely low RC delay. The thin semiconductor barriers and thin metal base may result in a very short transit time for hot-electron transport.).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to improve RC delay and the suppression and absorption of the second Bragg grating layer of the semiconductor light emitting device of Kim, by using the filter element of Avramescu, and the metal heater of Luo.
Regarding claim 19, Kim and Avramescu, in view of Luo teach the nanophotonic infrared thermal emitter according to claim 18 as set forth above.
However, Kim does not disclose wherein the thermal insulator substrate is made of silicon dioxide.
Luo teaches a layered wafer comprising SiO₂ (para. [0041]: “In stage (a), a layered wafer 500 and a layered wafer 600 are provided. The layered wafer 500 may be, for example, a standard silicon-on-insulator (SOI) wafer that includes a silicon layer 501, an insulator (e.g., SiO₂) layer 502, and bulk silicon substrate 503.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the filter element of Avramescu and the metal heater of Luo with the semiconductor light emitting device of Kim, for the motivations set forth above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Avramescu, in view of Pindl, further in view of Shchukin (US 20200313392 A1).
Regarding claim 13, Kim and Avramescu in view of Pindl, teaches the nanophotonic infrared thermal emitter according to claim 12 as set forth above.
However, neither Kim nor Avramescu nor Pindl disclose wherein in the first Bragg Grating layer, the first film has a thickness of 90 nm, and the second film has a thickness of 35 nm.
Shchukin, in the same field of endeavor (para. [0002]: “The invention pertains to the field of optoelectronic devices. More particularly, the invention pertains to light emitting devices.”; para. [0008]: “FIG. 1 shows schematically a cross-section of a VCSEL (1100) reproducing FIG. 13 of U.S. Ser. No. 16/364, 180. The VCSEL is grown on a substrate (101) and contains a resonant cavity (103) sandwiched between a bottom, typically n-doped distributed Bragg reflector (DBR) (102) and a top, typically p-doped DBR (1106).”), teaches that it is known to adjust the thicknesses of the layers in a Bragg Grating to achieve desired wavelength/reflectivity for given refractive indices.
(para. [0023]: “FIG. 10A. Schematics of an intermediate reflective two-layer coating.”)
(para. [0024]: “FIG. 10B. Reflectivity of a facet covered by an intermediate reflective two-layer coating of FIG. 10A versus the thickness of the first layer.”)
(para. [0025]: “FIG. 10C. Reflectivity of a facet covered by an intermediate reflective two-layer coating of FIG. 10A versus the thickness of the second layer.”)
(para. [0036]: “FIG. 14 displays the threshold material gain in the quantum wells versus wavelength of a surface-trapped TM polarized mode for three different thicknesses of the top layer, showing a shift of the wavelength versus thickness.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the infrared filter layer and method of production of Pindl with the semiconductor light emitting device of Kim and Avramescu, for the motivations set forth above, and modifying the thicknesses of the DBR layers per the teachings of Shchukin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Avramescu, further in view of Shchukin.
Regarding claim 14, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, neither Kim nor Avramescu disclose wherein in the second Bragg Grating layer, the film of silicon has a thickness from 80 to 100 nm, and the film of chromium has a thickness from 3 to 7 nm.
Shchukin, in the same field of endeavor (para. [0002]: “The invention pertains to the field of optoelectronic devices. More particularly, the invention pertains to light emitting devices.”; para. [0008]: “FIG. 1 shows schematically a cross-section of a VCSEL (1100) reproducing FIG. 13 of U.S. Ser. No. 16/364, 180. The VCSEL is grown on a substrate (101) and contains a resonant cavity (103) sandwiched between a bottom, typically n-doped distributed Bragg reflector (DBR) (102) and a top, typically p-doped DBR (1106).”), teaches that it is known to adjust the thicknesses of the layers in a Bragg Grating to achieve desired wavelength/reflectivity for given refractive indices.
(para. [0023]: “FIG. 10A. Schematics of an intermediate reflective two-layer coating.”)
(para. [0024]: “FIG. 10B. Reflectivity of a facet covered by an intermediate reflective two-layer coating of FIG. 10A versus the thickness of the first layer.”)
(para. [0025]: “FIG. 10C. Reflectivity of a facet covered by an intermediate reflective two-layer coating of FIG. 10A versus the thickness of the second layer.”)
(para. [0036]: “FIG. 14 displays the threshold material gain in the quantum wells versus wavelength of a surface-trapped TM polarized mode for three different thicknesses of the top layer, showing a shift of the wavelength versus thickness.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the filter element of Avramescu with the semiconductor light emitting device of Kim, for the motivations set forth above, and modifying the thicknesses of the DBR layers per the teachings of Shchukin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Kim in view of Avramescu teaches the nanophotonic infrared thermal emitter according to claim 1 as set forth above.
However, neither Kim nor Avramescu disclose wherein in the second Bragg Grating layer, the film of silicon has a thickness of 90 nm, and the film of chromium has a thickness of 5 nm.
Shchukin, in the same field of endeavor, teaches that it is known to adjust the thicknesses of the layers in a Bragg Grating to achieve desired wavelength/reflectivity for given refractive indices.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the filter element of Avramescu with the semiconductor light emitting device of Kim, for the motivations set forth above, and modifying the thicknesses of the DBR layers per the teachings of Shchukin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE J EVANGELISTA/Examiner, Art Unit 3761 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761